ACCEPTED
                                                                                                                                             05-15-01254-CV
                                                                                                                                  FIFTH COURT OF APPEALS
Appellate Docket Number: 05-15-0 1254-CV                                                                                                     DALLAS, TEXAS
                                                                                                                                       11/10/2015 3:12:08 PM
Appellate Case Style:         In Re: Brandon Groves McReynolds, an                                                                                LISA MATZ
                                                                                                                                                      CLERK
                        adult Vs.


Companion Case No.:
                                                                                                                  FILED IN
                                                                                                           5th COURT OF APPEALS
                                                                                                                DALLAS, TEXAS
                                                                                                           11/10/2015 3:12:08 PM
Amended/corrected     statement:                      DOCKETING STATEMENT (Civil)
                                                                                                                  LISA MATZ
                                                Appellate Court: 5th Court of Appeals                               Clerk
                                           (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                JI. Appellant Attorney(s)
Person         Organization (choose one)
                                                                           IX] Lead Attorney
                                                                            First Name:        ABIGAIL
First Name:       BRANDON                                                   Middle Name: KWELLER

Middle Name:      GROVES                                                    Last Name:         SULLIVAN

Last Name:        MCREYNOLDS                                                Suffix:

Suffix:                                                                     Law Firm Name: SCOTT & RAY, PLLC
Pro Se:                                                                     Address l:         2608 STONEWALL St.
                                                                            Address 2:
                                                                                               PO BOX 1353

                                                                            City:              GREENVILLE

                                                                            State:     Texas                    Zip+4:75403-1353

                                                                            Telephone:         (904)-454-0044              ext.
                                                                            Fax:      903-454-1514
                                                                            Email:    ABIGAIL@SCOTTRAYLAW.COM

                                                                            SBN:      24077300

Ill. Appellant                                                             IV. Appellee Attorney(s)
D Person       00rganization (choose one)                                  D   Lead Attorney
                                                                            First Name:

First Name:                                                                Middle Name:

Middle Name:                                                               Last Name:
Last Name:                                                                 Suffix:
Suffix:                                                                     Law Fim1Name:
Pro Se: 0
                                                                           Address 1:

                                                                           Address 2:

                                                                           City:

                                                                           State:     Texas                        Zip+4:
                                                                           Telephone:                                      ext.
                                                                           Fax:
                                                                           Email:

                                                                           SBN:

                                                                 Page 1 of ?
V. Perfertion Of Appeal And Jurisdiction

 Nature of Case (Subject matter or type of case): Other

 Date order or judgment signed: August 3 I , 2015                            Type of judgment:Summary Judgment
 Date notice of appeal filed in trial court: September 29, 2015
 If mailed to the trial court clerk, also give the date mailed:

 Interlocutory appeal of appealable order: Yes           [x]No
 If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


 Accelerated appeal (See TRAP 28):                Yes      [x]No
 If yes.please specify statutory or other basis on which appeal       is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):Yes [x]No

Permissive? (See TRAP 28.3):                       Yes     [x]No
 If yes.please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes     [x]No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes   [x]No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000? Yes             [x]No Judgment
or order disposes of all parties and issues:    Yes [x]No Appeal from final
judgment:                                                    [x]Yes No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?        Yes [x]No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes [X] No                      If yes, date filed:
Motion to Mod ify Judgment:            Yes      [x]No                  If yes, date filed:
Request for Findings of Fact           Yes      [x]No                  If yes, date filed:
and Conclusions of Law:
                                       Yes        [x]No                If yes, date filed:
Motion to Reinstate:
                                       Yes [x]No                       If yes, date filed:
Motion under TRCP 306a:

Other:                                 Yes [x]No

If other, please specify:

VII. lndigenq Of Party: (Attach file-stamped copy of affidavit, and etension motion if filed .)

Affidavit filed in trial court:       Yes      [x]No                  If yes, date filed:

Contest filed in trial court:                                         If yes, date filed:
                                      Yes       [x]No
Date ruling on contest due:

Ruling on contest: D Sustained                                        Date of ruling:
                                            D Overruled

                                                                        Page 2 of ?
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?               Yes        [x]No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                              Bankruptcy Case Number:




IX. Trial Court And Record

Court:       196th Judicial District Court                               Clerk's Record:
County: Hunt
                                                                         Trial Court Clerk:      [x] District O County
Trial Court Docket Number (Cause No.): 82,127                            Was clerk's record requested?           O Yes       [x]No

                                                                         If yes, date requested:
Trial Judge (who tried or disposed of case):                             If no, date it will be requested: Octob1:r 2 1. 20 I 5
First Name:        ANDREW                                                Were payment arrangements made with clerk?
Middle Name:                                                                                                           [x]Yes 0No 0Indigent
Last Name:: BENCH
                                                                         (Note: No request required under TRAP 34.S(a),(b))
Suffix:
Address I:          2507 LEE STREET
Address 2 :
City:                GREFNVILLE
State:    Texas                          Zip + 4: 75401
Telephone:      (903) 408-4190               ext.

Fax:       (903)-154-418[x]Cou1t Reporter                           O Court Recorder

O Official                                  O Substitute



First Name:        EDWIN

Middle Name:

Last Name:          WALKER
Suffix:

Address I :        2507 LEE STREET
Address 2:

City:              GREENVILLE
State:    TEXAS                          Zip + 4: 75401

Telephone:      903-408-4190               ext.
Fax:       903-454-4189
Email:

X. Supersedeas Bond

Supersedeas bond filed: Yes [x]No                   If yes, date filed:

Will file: Yes No



X I. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?              Yes           [x]No
If yes, briefly state the basis for your request:                                                                                    ,



XII. Alternatin Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, lJth. 1 2th, 13th, or 14th
Court of Appeal)

Should this appeal be referred to mediation?
                                                         Yes              No
If no, please specify.
Has the case been through an ADR procedure?              Yes              [x]No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?             Pre-Trial          Post-Trial      Other

If other, please specify :

Type of case?       Other
Give a brief description of the issue to be raised on appeal, the rel ief sought, and the applicable standard for review, if known (without prejudice to
the right to raise additional issues or request additional relief):
Texds 1·am1l) Code Sedton 2 005(8) ment1<111s the cw,1c:i;ce ot d "sex change ordc1." hut there 1s no correspondmg ,hapll'r m the Famil) Cude m ,Hhcr
(. ode ettmg forth the "'tandanls
How was the case disposed of?          Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded. If

money judgment , what was the amount? Actual damages:

Punitive (or similar) damages:

                                                                          Page 5 of ?
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?     Yes [x]No
Does judgm ent have language that one or more parties "take nothing"?           Yes [x]No
Does judgment have a Mother Hubbard clause? Yes [x]No
Other basis for final ity?
Rate the complexity of the case (use I for least and 5 for most complex):          l   [x]2 3         4     5
Please make my answer to the preceding questions known to other parties in this case. Can the             Yes [x]No
parties agree on an appellate mediator? Yes [x]No
If yes, please give name, address, telephone, fax and email address: Name
                                                                                                  Fax                         Email
                                 Address                         Telephone


Languages other than English in which the mediator should be proficient: Name of
person filing out mediation section of docketing statement:


XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                         Trial Cou1t:

  Style:

     Vs.




                                                                  Page 5 of ?
 XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th. or 14th Courts of Appeals)

 The Courts of Appeals l isted above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar Associations,
 are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in the appeal before this
 Court.

 The Pro Bono Comm ittee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
 discretionary criteria, including the financial means of the appellant or appellee. Ifa case is selected by the Comm ittee, and can be matched with
 appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information regarding this
 program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at www.tex-app.org. If your
 case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within th irty (30) to forty-five (45) days
 after subm itting this Docketing Statement.
 Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program , the Pro Bono Committee will select your case
 and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you in this
 proceeding. By signing your name below, you are authorizing the Pro Bono comm ittee to transm it publicly available facts and
 information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
 attorneys.
 Do you want this case to be considered for inclusion in the Pro Bono Program?                     Yes [x]No

 Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
 regarding the appeal?    0 Yes rgj No

 Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for the
 purposes of considering the case for inclusion in the Pro Bono Program.

Jf you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of the
U.S. Department of Health and Human Services Federal Poverty Gu idelines?                    0 Yes ONo

These guidelines can be found in the Pro Bono Program Pamph let as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml. Are

you willing to disclose your financial circumstances to the Pro Bono Committee? Yes [x]No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's Office
or on the internet at http://www.tex-app .org. Your participation in the Pro Bono Program may be conditioned upon your execution of an affidavit
under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without prejudice to
the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




Signature of counsel (or pro se party)                                                             Date:              October 21, 2015


Printed Name: Abigail Kweller Sullivan                                                             State Bar No.:     24077300


Electronic Signature: /s/ Abigail Kweller Sullivan
    (Optional)




                                                                     Page 6 of 7
X VI. Certificate of Sen-ice

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on




Signature of counsel (or pro se pa11y)                                           Electronic Signature:
                                                                                       (Optional)
                                                                                 State Bar No.:
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A cert ificate of service must be signed by the person who made the service and must state:
                              ( I ) the date and manner of service;
                              (2) the name and address of each person served, and
                              (3) if the person served is a party's attorney, th e name of the party represented by that attorney


Please enter the following for each person served:



Date Served:
Manner Served:

First Name:

Middle Name:

Last Name:
Suffix:
Law Firm Nam e:
Address I:
Address 2:

City:
State     Texas                          Zip+4:

Telephone:                               ext.
Fax:
Email:
IfAttorney, Representing Party's Name:




                                                                    Page 7 of 7